GREENLIGHT RE ANNOUNCES FIRST QUARTER 2 GRAND CAYMAN, Cayman Islands (May 3, 2010) - Greenlight Capital Re, Ltd. (NASDAQ: GLRE) today announced financial results for the first quarter of 2010.Greenlight Re reported a net loss of $12.4 million for the first quarter of 2010 compared to net income of $27.8 million for the same period in 2009.The net loss per share was $0.34 for the first quarter of 2010, compared to fully diluted earnings per share of $0.77 for the same period in 2009. Fully diluted adjusted book value per share was $18.60 as of March 31, 2010, a 1.9% decrease from $18.95 per share as of December 31, 2009. “In the first quarter of 2010 we continued our strong underwriting performance in a challenging reinsurance marketplace,” said David Einhorn, Chairman of the Board of Directors of Greenlight Re.“Our relatively conservative investment portfolio generated a small loss as both long and short positions modestly underperformed.” Other financial and operating highlights for Greenlight Re for the first quarter ended March 31, 2010 include: ● Gross written premiums in the first quarter of 2010 were $66.9 million compared to $71.9 million in the first quarter of 2009, while net earned premiums were $55.3 million, an increase from $46.2 million reported in the first quarter of last year. ● The combined ratio was 92.6% in the first quarter of 2010 compared to 103.6% in the first quarter of 2009. ● A net investment loss of $16.8 million or 1.9% was reported on the investment portfolio in the first quarter of 2010, compared to net investment income of $27.7 million in the first quarter of 2009, a 4.6% gain. “We made important progress in building on our differentiated reinsurance franchise during the quarter, despite a challenging pricing environment,” said Len Goldberg, Chief Executive Officer of Greenlight Re. “We are pleased with the performance and positioning of our underwriting portfolio, and continue to see interesting opportunities in select lines of business. Consistent with our focus on only writing accounts that we believe can generate an acceptable return on capital, we have maintained a conservative underwriting strategy while reserving significant capacity for an eventual upturn in pricing.” Conference Call Details Greenlight Re will hold a live conference call to discuss its financial results for the first quarter of 2010 on Tuesday, May 4, 2010 at 9:00 a.m. Eastern time.
